Held, that this court has jurisdiction to decree the specific performance of a contract for the sale of lands in another State where the person of the defendant is within the reach of its process. In this case, the defendant being an infant, the court decreed a specific performance of the contract, and directed a conveyance by her when she shall become of age, and authorized the complainant to take and retain possession of the premises until that time, if he can obtain possession without suit; and in the mean time granted a perpetual injunction restraining the infant defendant from disturbing him in such possession, or from doing any act to transfer, impair, or incumber the title.